Citation Nr: 1032529	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has asserted in-service noise exposure during his 
Vietnam service; the objective and probative evidence is in 
equipoise as to whether bilateral hearing loss is attributable to 
exposure to acoustic trauma experienced during such active 
service.

2.  The competent evidence does not demonstrate that the 
Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 
3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in June 2007 that 
provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  The letter 
was sent prior to the initial RO decision in this matter.  This 
letter also explained how VA determines disability ratings and 
effective dates.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In this case, the Veteran was afforded a VA examination in 
September 2008, in which the examiner offered an opinion with 
respect to the etiology claimed hearing loss and tinnitus 
disabilities.  Moreover, the file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, all the evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

It is noted that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of applying 
the laws administered by VA.  The regulations provide that 
hearing loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Moreover, from a clinical standpoint, the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

In the present case, the Veteran specifically contends that in-
service noise exposure to mortar attacks on his base in Vietnam 
caused his bilateral hearing loss and tinnitus.  

With regard to his contentions of in-service noise exposure, the 
Veteran's DD-214  indicates that he was a cook in the Army, and 
that he served in Vietnam during wartime.  The Military 
Assistance Command, Vietnam (MACV) records indicate that the 
Veteran's unit was subject to several mortar and rocket attacks 
in late April 1970.  Based on this information, noise exposure is 
found to be consistent with the facts and circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).  Therefore, such noise 
exposure is conceded in this case.   

Having determined that the Veteran was exposed to noise during 
service, the Board must now consider whether the currently 
diagnosed hearing loss and tinnitus are causally related to such 
exposure.  To this end, the medical evidence of record has been 
reviewed, and will be discussed in pertinent part below.

	HEARING LOSS

Audiometric testing from the Veteran's time of enlistment in 
October 1968 revealed normal hearing for the right ear and a mild 
hearing sensitivity at 4000 HZ for the left ear.  The June 1970 
separation examination indicated that the Veteran had a  normal 
whispered voice test, which he scored 15 out of 15 on 
bilaterally.  

Following separation from active service, the Veteran was 
afforded a VA audiologic examination in September 2008.  He 
reported that he was exposed to noise in the service from 
incoming rounds of mortar and rocket attacks and that he never 
wore hearing protection.  The Veteran reported working in the 
aircraft industry for 10 to 15 years, post service, stating that 
it was a noisy job and that he wore hearing protection some of 
the time.  The Veteran denied any recreational noise exposure, 
except for a single incident in October 2006, where he was 
exposed to loud bangs and noise from fireworks being set off next 
door to him.  This test showed puretone averages of 38 dB in the 
right ear, and 46 dB in the left ear, with speech recognition 
ability of 96 percent and 92 percent, respectively.  The examiner 
stated that there was no evidence to prove that the Veteran did 
not have hearing loss at the time of his discharge.  However, the 
examiner opined that the Veteran's hearing loss was less likely 
than not due to his military service noise exposure and more 
likely due to post-service occupational noise exposure.  

The Veteran stated in his October 2008 and May 2009 VA-9 forms 
that he did wear hearing protection while employed in the 
aircraft industry post service, as the protection was required by 
his employer.  

The Board finds that there is evidence both for and against a 
finding that the Veteran's current hearing loss is related to his 
military service.  On one hand, there is no objective medical 
evidence of hearing loss for many years after service.  The VA 
audiologist who examined the Veteran concluded that the Veteran's 
hearing loss was not the result of his noise exposure during his 
military service but the result of  his post-service career 
exposure.  However, the Veteran has presented what the Board 
believes to be credible testimony that his most extreme noise 
exposure occurred during his period of active service.  The 
Veteran is certainly competent to describe symptoms of subjective 
hearing loss and such symptoms are consistent with the 
significant acoustic trauma the Veteran experienced during his 
active service.  See, e.g., Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (A veteran is competent to testify to an in-
service acoustic trauma, in-service symptoms of tinnitus, and 
post-service symptoms of tinnitus). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the Board finds that the Veteran has established the 
existence of in-service noise exposure consistent with the 
conditions of that time and that he offered credible testimony 
regarding the onset and chronicity of his claimed bilateral 
hearing loss.  Resolving the benefit of the doubt in the 
Veteran's favor, and without ascribing error to the action of the 
RO, the Board finds that the criteria for service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

	TINNITUS

In considering the medical history detailed above, the Board 
notes that the amount of time that elapsed between military 
service and the first post-service treatment, in this case, over 
three decades, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, 
the Board notes that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a diagnosis.  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006). 

In this case, In this case, the Veteran is not claiming to have 
experienced continuous tinnitus symptomatology since active 
service.  Indeed, the reported onset of tinnitus was far removed 
from separation.  Specifically, at his September 2008 VA 
examination, he noted an onset of hearing loss in the late 1990s, 
close to 30 years after his discharge from service.  He alleged 
that his tinnitus began about 10 years prior to the examination.  
Therefore, continuity has not here been established, by either 
the competent evidence or the Veteran's own statements.

The Board has also considered whether any competent medical 
evidence of record causally relates the current tinnitus to 
active service.  In this regard, the only relevant medical 
evidence is the September 2008 examination.  The VA examiner 
conducted an objective examination of the Veteran, following 
which it was concluded that the current hearing loss and tinnitus 
were not the result of active service.  The Board notes that the 
claims file was reviewed by the examiner and there is no evidence 
that the examination was inadequate.  Again, the Veteran stated 
during the examination that his tinnitus had began about 10 years 
prior to the VA examination, nearly 30 years following his in 
service noise exposure.

The Veteran himself believes his current tinnitus is due to 
active service.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, given the passage of time and 
the fact of post-service noise exposure, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, heis not competent to address 
etiology in the present case.

The Board thus concludes that there is no basis for a grant of 
service connection for a tinnitus disability.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule is not applicable.  See, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


